Citation Nr: 1100691	
Decision Date: 01/06/11    Archive Date: 01/14/11	

DOCKET NO.  10-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the onetime payment from the Filipino 
Veterans Equity Compensation Fund.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The record reflects that the appellant had military service from 
January 1945 to April 1945 with the Recognized Guerrillas, but no 
qualifying service with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision of the VARO in Manila, that 
determined that the appellant did not have qualifying service to 
be eligible for the one time payment from the Filipino Veterans 
Equity Compensation Fund.  

Please note this appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900 (c) (2010); 38 
U.S.C.A. § 7107 (a) (2).


FINDING OF FACT

The National Personnel Records Center (NPRC) has indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in the 
service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purposes of obtaining the one time payment from the 
Philippine Veterans Equity Compensation Fund.  38 U.S.C.A. § 5101 
(a); American Recovery and Reinvestment Act, Section 1002, Pub. 
L. No. 111-5 (Enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that is 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not for application in this case.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment 
of the VCAA does not affect matters on appeal from the Board on 
questions limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certification of 
service is binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.  

In this case, the law is dispositive, and basic entitlement to 
the one time payment from the Philippine Veterans Equity 
Compensation Fund for nonservice-connected pension benefits is 
precluded based upon the appellant's lack of qualifying service; 
accordingly, legal entitlement to the one time payment from the 
Philippine Veterans Equity Compensation Fund must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Pertinent Law and Regulations

Under the recently enacted American Recovery and Reinvestment 
Act, the new one time benefit is provided for certain Philippine 
Veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act 
Section 1002, Pub. L. 111-5 (Enacted February 17, 2009).  Payment 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons to accept payment from the Filipino Equity 
Compensation Fund, such payment "shall constitute a complete 
release of any claim against the United States for reason of 
[such] service..."  However, nothing in this Act "prohibits a 
person from receiving any benefit (including health care, 
survivor, or burial benefits), which the Veteran would have been 
eligible to receive based on laws in effect as of the day before 
the date of the enactment of this Act."  

Section 1002 (d) provides that an eligible person is any person 
who (1) served- (A)            before January 1, 1946 in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders who 
were appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under Section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.  Section 1002 (j) (2) of the law also 
provides that VA will administer its provisions in a manner 
consistent with VA law including the definitions of 38 U.S.C.A. 
§ 101 except to the extent otherwise provided in the statute.

Analysis

Of record is a May 2009 communication from the National Personnel 
Records Center reflecting that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, while in the service of the United States 
Armed Forces.

In support of his claim for entitlement, the appellant submitted 
an extract of orders showing his name listed with his service 
number.  He also submitted an affidavit from a comrade referring 
to his induction to Company C, 1st Battalion, 15th Infantry.  
Other records submitted included a clearance slip, a certificate 
of  discharge and other certifications from the Headquarters of 
the Army of the Philippines.  These various documents reflect 
that the appellant was a Veteran of the Philippine Government 
which has its own regulations and laws, but it does not relate to 
service with the United States military.  

The Board has carefully reviewed the appellant's evidentiary 
submissions.  However, the Board finds that these documents fail 
to satisfy the requirements of 38 C.F.R. § 3.303 as essential 
proof of service, as they are not official documents of the 
appropriate United States Service Department, but rather 
documents from the Philippine Government and an individual known 
to the appellant.  As such, those documents may not be accepted 
by the Board as verification of service for the purpose of 
determining eligibility for VA benefits, including the one time 
payment from the Filipino Veterans Equity Compensation Fund.  

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States Armed 
Forces.  The Board is not free to ignore the certification of the 
NPRC.  This certification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The proper course for the appellant 
is to pursue his disagreement with his Service Department.  See 
Sarmiento v. Brown,  7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government is not sufficient for 
benefits administered by VA.  This Department is bound to follow 
the certifications by the Service Departments with jurisdiction 
of United States military records.  

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one 
time payment from 


(Continued on next page)






the Filipino Veterans Equity Compensation Fund.  Accordingly, the 
claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994)


ORDER

Legal entitlement to the onetime payment from the Filipino 
Veterans Equity Compensation Fund is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


